     Case: 1:18-op-46134-DAP Doc #: 10 Filed: 04/16/21 1 of 2. PageID #: 359




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                     )        MDL No. 2804
OPIATE LITIGATION                                )
                                                 )        Case No. 1:17:md-2804
THIS DOCUMENT RELATES TO:                        )
                                                 )
Charter Township of Canton, City of Livonia,     )
Charter Township of Northville, City of Romulus, )
Charter Township of Van Buren, City of Wayne, )
And Charter Township of Huron, Michigan          )
v. Purdue Pharma, LP, et al.,                    )        Judge Dan Aaron Polster
                                                 )
1:18-op-46096                                    )
______________________________________________)

      PLAINTIFF’S NOTICE OF FILING EXECUTED WAIVERS OF SERVICE
                 FOR SHORT FORM AMENDED COMPLAINT


         COMES NOW Plaintiff, by and through undersigned counsel, and gives Notice of

Filing Executed Waivers of Service for Short Form Amended Complaint pursuant

to Federal Rule of Civil Procedure 4(d), attached as exhibits, against the following

Defendants:

   1. Harvard Drug Group LLC (The)
   2. Meijer, Inc.

Dated:    April 16, 2021                   Respectfully submitted,

                                           s/Anthony J. Majestro
                                           Anthony J. Majestro (WVSB 5165)
                                           POWELL & MAJESTRO, PLLC
                                           405 Capitol Street, Suite P1200
                                           Charleston, WV 25301
                                           Phone: 304-346-2889
                                           Fax:   304-346-2895
                                           amajestro@powellmajestro.com
     Case: 1:18-op-46134-DAP Doc #: 10 Filed: 04/16/21 2 of 2. PageID #: 360




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2021, a copy of the foregoing NOTICE OF FILING
EXECUTED WAIVERS OF SERVICE FOR SHORT-FORM AMENDED COMPLAINT
was filed electronically. Notice of this filing will be sent to all parties by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                           s/Anthony J. Majestro
                                           Anthony J. Majestro (WVSB 5165)




                                              2
